               Case 1:17-cv-00712-CL           Document 69          Filed 04/22/19          Page 1 of 2




 1   G. Smith, M.A, J.D.
     55 Willow Way
 2
     Sedona, AZ 86336
 3
                                  UNITED STATES DISTRICT COURT
 4                                  FOR THE DISTRICT OF OREGON
 5
                                        MEDFORD DIVISION

 6   G. SMITH,                           )                     CASE NO.: 117CV00712CL
                                         )
 7          Plaintiff,                   )                     REQUEST FOR REVIEW
 8                                       )                     BY DISTRICT COURT JUDGE OF
     v.                                  )                     RULINGS ISSUED PRIOR TO
 9                                       )                     FULL CONSENT
     JILL LIMERICK, BARBARA WILT         )
10
            JAMES SANSONE                )
11                                       )
            Defendants.                  )
12   ____________________________________)
13

14          Pursuant to L.R.73-3 and 28 U.S. Code §  636 (b)(1)(C), Plaintiff requests de novo review

15   by district court judge of rulings issued by Magistrate Judge Mark Clarke. Judge Clarke is
16
     presiding over the instant matter despite the fact that Plaintiff expressly did not consent to
17
     adjudication by magistrate judge.
18

19
            In particular, Plaintiff requests review of an April 12, 2019 order by Judge Clarke

20   denying Plaintiff’s April 10th motion for reconsideration of his April 8th order. In said April 8th
21   order, Judge Clarke granted Defendant leave to amend a motion to dismiss (as well as join
22
     another defendant to said motion) in advance of considering Plaintiff’s timely-filed
23
     memorandum in opposition.
24

25          As stated in said memorandum in opposition, at issue was the fact that Defendant

26   improperly sought the Court’s leave to amend its motion to dismiss – after said motion to dismiss
27
     had already been fully briefed and litigated. There is no authority for such a procedurally
28
     illegitimate request (in fact, it is expressly disallowed, as Plaintiff’s opposition makes clear) nor


                                                                                                             1
                             REQUEST	  FOR	  REVIEW	  BY	  DISTRICT	  COURT	  JUDGE
               Case 1:17-cv-00712-CL            Document 69          Filed 04/22/19          Page 2 of 2




 1   did Defendant cite any such applicable authority. Moreover, contained within Defendant’s
 2
     motion for leave to amend were a series of further motions, all interposed before leave to amend
 3
     had even been granted.
 4

 5
            As Plaintiff discovered upon filing, Judge Clarke had granted all of the above motions

 6   before Plaintiff filed in opposition later that same day, without allowing Plaintiff statutorily-
 7   mandated time to respond, clearly constituting reversible error. Then, on April 12th, as noted
 8
     above, Judge Clarke quickly denied Plaintiff’s motion for reconsideration on grounds of such
 9
     reversible error.
10

11          Again, Plaintiff expressly did not consent to adjudication by magistrate judge. Because

12   Plaintiff was unaware, however, until the series of groundless, prejudicial rulings cited herein
13
     that Judge Clarke was in fact a magistrate judge, Plaintiff requests that the instant matter be
14
     reassigned to an Article III judge.
15
     Dated: April 22, 2019
16

17

18

19

20                                                     ___________/s/________________
                                                       G. Smith, M.A., J.D.
21

22

23

24

25

26

27

28




                                                                                                           2
                              REQUEST	  FOR	  REVIEW	  BY	  DISTRICT	  COURT	  JUDGE
